IN THE COURT OF APPEALS OF IOWA

                                     No. 22-0080
                              Filed November 17, 2022


IN RE THE MARRIAGE OF JODI JEAN SNYDER
AND ADAM JEFFERY SNYDER

Upon the Petition of
JODI JEAN SNYDER,
      Petitioner-Appellant,

And Concerning
ADAM JEFFERY SNYDER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Ida County, Jeffery L. Poulson,

Judge.



      Jodi Snyder appeals from a dissolution decree. AFFIRMED AS MODIFIED

AND REMANDED.



      Maura Sailer of Lohman, Reitz, Sailer, Ullrich & Blazek, Denison, for

appellant.

      Krisanne C. Weimer of Weimer Law, P.C., Council Bluffs, for appellee.



      Considered by Greer, P.J., and Ahlers and Chicchelly, JJ.
                                          2


AHLERS, Judge.

       Following a trial, the district court dissolved the marriage of Jodi and Adam

Snyder. Jodi appeals. She challenges the property division and the district court’s

refusal to require Adam to pay her trial attorney fees.          Both parties request

appellate attorney fees.

I.     Property Division

       Dissolution of marriage actions are reviewed de novo. In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). “Accordingly, we examine the

entire record and adjudicate anew the issue of the property distribution.” Id. While

we give weight to the findings of the district court, particularly concerning the

credibility of witnesses, we are not bound by them. Id. The district court’s ruling

will only be disturbed when the ruling fails to do equity. Id.

       The district court divided the parties’ assets and debts using a recapitulation

statement listing each asset/debt, the value of it, and which party received it. After

totaling each party’s respective net worth, the court determined that Adam ended

up with a net worth of $19,727.00 more than Jodi. To make the division of property

equitable, the district court ordered Adam to pay an equalization payment to Jodi

equal to one-half of the difference, or $9863.50.1

       Jodi does not challenge the distribution scheme used by the district court of

totaling each party’s net worth and making the party with the higher net worth make



1 The district court issued a decree. Both parties filed motions to reconsider
pursuant to Iowa Rule of Civil Procedure 1.904(2). The court amended the decree
in ruling on the motions. Throughout this opinion, we discuss, analyze, and
address the decree in its final form after the court’s ruling on the competing
Rule 1.904(2) motions.
                                          3


an equalization payment to the other. Rather, she disagrees with the inclusion of

certain assets and debts on the recapitulation statement, making two categories

of challenges to the division of the couple’s property. First, she claims the district

court improperly accounted for temporary support payments Adam made to a joint

account rather than to the clerk of court. Second, she claims the district court failed

to account for waste Adam committed by disposing of certain assets and incurring

certain debts after the parties separated. We tackle these claims in turn.

       A.     Accounting for Temporary Support Payments

       The district court ordered Adam to pay temporary child and spousal support

to the clerk of court prior to trial. The issue before us regarding accounting for

these support payments stems from communication problems Adam had with his

first attorney that led to double payment of some of his obligation.2

       The record is replete with evidence that Adam’s first attorney neglected to

keep him informed of events, signed his name to documents, and failed to respond

to discovery requests, leading to a variety of sanctions. Adam testified that he was

under the impression from his first attorney that the support payments would be

withdrawn from his paycheck, but he had never been told he needed to send

payments to the clerk of court. When Adam noticed payments were not being

withheld from his wages, he tried to meet his support obligation by transferring

money from his personal account to a joint account used by Jodi. He believed this

satisfied his support obligation. Eventually, wage withholding began, but, because



2Adam replaced his first attorney with a second attorney a few months before trial.
The second attorney represented Adam at trial. Neither the first nor the second
attorney is Adam’s attorney on appeal.
                                         4


there was no record of the payments Adam had made directly to the joint account,

the withholding included amounts covering current and past due amounts. So,

according to Adam, he ended up paying $6633.00 in support twice—once directly

to Jodi and a second time from wage withholding. The district court found Adam’s

testimony credible and included $6633.00 as an asset in Jodi’s column on the

recapitulation statement to account for the double payment.

      Jodi acknowledges that Adam made payments directly to their joint account

and the purpose of those payments was to satisfy his support obligations. To her

credit, Jodi does not challenge the notion that she should have to account for

receiving support payments twice. She does, however, challenge the amount she

actually received. While she acknowledges Adam made over $6633.00 in support

payments to their joint account, she testified that Adam had access to that account,

he made withdrawals from the account, and she only withdrew some money from

the account before Adam took the rest. She estimates the amount she withdrew

at $3200.00, and she asks that that figure be used as an asset on her side of the

recapitulation statement rather than the $6633.00 used by the district court.

      Given the vague nature of Jodi’s testimony estimating the amount of double

payments she received coupled with the district court’s finding that Adam was

credible on the details of this issue, we decline to disturb the district court’s

valuation of the double payment received by Jodi at $6633.00.

      B.     Waste—Dissipation of Assets and Incurring of Debt

      Jodi asserts multiple claims of waste by Adam that she contends were not

properly accounted for in the property division. The claimed waste consists of

dissipated assets and post-separation debt.
                                           5


              1.      Dissipated Assets

       Jodi claims Adam disposed of assets after the parties separated. She

wants the value of those assets included in Adam’s column of the recapitulation

statement, which the district court did not do. See In re Marriage of Fennelly, 737

N.W.2d 97, 106 n.6 (Iowa 2007) (noting that “[t]ypically, a dissipated asset is

included in the marital estate and awarded to the spouse who wasted the asset”).

The disputed assets are the proceeds of a cashed-in retirement account and two

bonus checks Adam received from his employer.

       We decline to address this issue because Jodi failed to preserve error.

Before we decide issues on appeal they must be raised and decided by the district

court. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). While Jodi

raised this issue during trial, the district court’s original decree did not address it.

Jodi filed a motion pursuant to Iowa Rule of Civil Procedure 1.904(2) asking the

court to enlarge its ruling to address the issue of waste, but the only claimed waste

she asked the court to address was post-separation credit card debt Adam

incurred. The motion does not mention the dissipation of assets that Jodi now

claims on appeal, so the court understandably did not address the issue. As Jodi

failed to request a ruling on the dissipation of the retirement account and the two

bonuses, the issue is not preserved for our review. Id.

              2.      Post-Separation Debt

       Jodi also contends Adam engaged in waste by incurring two credit card

debts after the parties separated. She requests that Adam be made responsible

for those debts without the value of the debts being included in Adam’s column of

the recapitulation statement in calculating his resulting net worth. The district court
                                          6


did not address this issue in its decree. However, Jodi’s rule 1.904(2) motion

specifically asked the court to address this issue, which the court did in its ruling

on the motion, so Jodi has preserved error on this issue. Id.

       In the two years between the couple’s separation and the dissolution trial,

Adam accumulated new debt on two credit cards. Adam had a Fleet Farm credit

card that had a balance of around $300.00 when the parties separated. It had

grown to a balance of $8146.00 by the time of trial—an increase of $7846.00.

Adam also obtained a Scheels credit card after the separation on which he had

accumulated a balance of $10,061.00. Jodi contends these debts amount to

dissipation. At trial, Adam provided no receipts, lists, or explanation of how he

accumulated these debts.3

       The court may consider the “dissipation or waste of marital assets prior to

dissolution when making a property distribution.” In re Marriage of Kimbro, 826

N.W.2d 696, 700 (Iowa 2013). “[W]here the dissipation is debt, it is appropriate to

set aside the debt for the spouse who incurred the debt and not include it in the

marital estate.” Fennelly, 737 N.W.2d at 106 n.6.

       There is a two-pronged test to analyze dissipation claims. Kimbro, 826

N.W.2d at 701. The first prong is to determine “whether the alleged purpose of the

expenditure is supported by the evidence.” Id. (quoting Fennelly, 737 N.W.2d

at 104). If the first prong is satisfied, the second prong is to determine “whether


3 Adam tried to present testimony about how the debts were incurred. However,
the district court sustained objections to that testimony due to a prior ruling that
prohibited Adam from providing an accounting on the credit card debt as a sanction
for failing to provide discovery about the credit cards. The propriety of that sanction
and the district court’s exclusion of Adam’s testimony or other evidence about an
accounting of the credit card debt is not before us.
                                         7


that purpose amounts to dissipation under the circumstances.”           Id. (quoting

Fennelly, 737 N.W.2d at 104). “When a spouse claims the other party dissipated

assets and can identify the assets allegedly dissipated, the burden shifts to the

spending spouse to ‘show how the funds were spent or the property disposed of

by testifying or producing receipts or similar evidence.’” Id. (quoting Fennelly, 737

N.W.2d at 104). The dissipation doctrine does not apply when the spending

spouse used the assets or incurred the debt for a legitimate household expense.

Id.

       The district court declined to find that Adam dissipated the marital estate by

incurring the two credit card debts. The court’s reasoning was that the credit card

debt was offset by childcare credit and stimulus money that Jodi spent after

separation. The court reasoned “[b]oth parties utilized funds received during the

marriage, and one is deemed to offset the other.” While this may be true, the flaw

in this reasoning is that Adam did not claim, let alone prove, that the funds Jodi

used were not used for legitimate household expenses. In fact, the only testimony

on that subject suggests that all money Jodi spent was for legitimate household

expenses. So, the fact that Jodi expended funds she received for legitimate

household expenses does not excuse Adam for incurring post-separation debt for

which he cannot account.

       On our de novo review, we find that Adam engaged in dissipation by

incurring the Fleet Farm and Scheels credit card debts without showing that the

debts were incurred for legitimate household expenses.         Therefore, while the

additional $7846.00 of debt on the Fleet Farm card and the entire $10,061.00 on

the Scheels card were properly made the responsibility of Adam, the value of those
                                          8


debts should not have been included as debts in Adam’s column on the

recapitulation statement. See Fennelly, 737 N.W.2d at 106 n.6 (“[W]here the

dissipation is debt, it is appropriate to set aside the debt for the spouse who

incurred the debt and not include it in the marital estate.”).

       When that $17,901.00 of post-separation debt is removed from Adam’s

column, the disparity in the parties’ net worth grows by an equal amount. To

achieve equity, Adam’s obligation for an equalization payment needs to be

increased by half of the additional disparity (i.e., increase by $8950.50). As a

result, we modify the district court’s decree to increase Adam’s property settlement

payment obligation owed to Jodi from $9863.50 to $18,814.00.4

II.    Trial Attorney Fees

       Jodi seeks an award of trial attorney fees, which the district court declined

to award. We review an award of trial attorney fees in a dissolution-of-marriage

action for an abuse of discretion. In re Marriage of Sullins, 715 N.W.2d 242, 255

(Iowa 2006).     “Whether attorney fees should be awarded depends on the

respective abilities of the parties to pay.” Id. (quoting In re Marriage of Guyer, 522

N.W.2d 818, 822 (Iowa 1994)).

       Jodi contends Adam has a much better ability to pay. Adam is a manager

at a meatpacking plant making a yearly salary of $102,760.00. In comparison,

Jodi makes $28,660.00 as a pharmacy technician. The court considered the

earning disparity but concluded that the “parties’ affidavits of financial status


4 Another way to calculate the property settlement figure would be to take the
original disparity figure of $19,727.00 and add the additional disparity figure of
$17,901.00, yielding a total disparity of $37,628.00 in Adam’s favor. By ordering
Adam to pay one-half of that disparity, or $18,814.00, the disparity is eliminated.
                                          9


indicate that neither has the financial ability to pay the other’s attorney’s fees.”

While this may not be the decision we would have reached, we cannot say the

district court's refusal to award Jodi trial attorney fees was an abuse of discretion.

As a result, we affirm on this issue.

III.   Appellate Attorney Fees

       Both parties seek appellate attorney fees. In a dissolution-of-marriage

action, appellate attorney fees are not awarded as a matter of right but rather rest

in our discretion. Id. Factors to consider in determining whether to award appellate

attorney fees include “the needs of the party seeking the award, the ability of the

other party to pay, and the relative merits of the appeal.” Id. (quoting In re

Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005)).

       Jodi has a greater need than Adam for an attorney fee award, and Adam

has a greater ability to pay. While Jodi was not completely successful on appeal,

the appeal had merit and resulted in a significant modification in her favor.

Exercising our discretion, we decline Adam’s request for appellate attorney fees,

and we grant Jodi’s in part. As Jodi was successful on approximately one-third of

the issues she raised on appeal, we determine Adam should pay one-third of the

reasonable and necessary fees Jodi incurred on appeal. As Jodi has not submitted

an affidavit of attorney fees, we cannot determine that amount. Therefore, we

remand to the district court to determine the reasonable and necessary attorney

fees incurred by Jodi on appeal. See In re Marriage of Towne, 966 N.W.2d 668,

680 (Iowa Ct. App. 2021). Once that figure is determined, the district court shall

order Adam to pay one-third of that amount to Jodi and/or her attorney.
                                        10


IV.   Conclusion

      We modify the district court’s decree to increase Adam’s property

settlement payment obligation owed to Jodi from $9863.50 to $18,814.00. We

affirm the denial of Jodi’s claim for trial attorney fees. We deny Adam’s request

for appellate attorney fees. We grant Jodi’s request for appellate attorney fees in

part. We remand to the district court to order Adam to pay a portion of Jodi’s

appellate attorney fees as described in this opinion. Costs on appeal shall be

divided two-thirds to Jodi and one-third to Adam.

      AFFIRMED AS MODIFIED AND REMANDED.